United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-20732
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSE MOLINA-VASQUEZ,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:05-CR-161-1
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jose Molina-Vasquez has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Molina-Vasquez has

not filed a response.     Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.